

114 S303 IS: Federal Employee Tax Accountability Act of 2015
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 303IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to provide that individuals having seriously delinquent tax
			 debts
 shall be ineligible for Federal employment.1.Short titleThis Act may be cited as the Federal Employee Tax Accountability Act of 2015.2.Ineligibility of
			 individuals having seriously delinquent tax debts for Federal employment(a)In
 generalChapter 45 of title 5, United States Code, is amended by adding at the end the following:IVLimitations on bonuses4531.DefinitionsFor purposes of this subchapter—(1)the term agency means—(A)an Executive agency;(B)the United States Postal Service;(C)the Postal Regulatory Commission; and(D)an employing authority in the legislative branch;(2)the term bonus means any bonus or cash award relating to employment, including an award under this chapter, an additional step-increase under section 5336, an award under section 5384, a recruitment or relocation bonus under section 5753, and a retention bonus under section 5754;(3)the term employee means an employee in or under an agency, including an individual described in section 2104(b) or 2105(e); and(4)the term seriously delinquent tax debt—(A)means an outstanding debt under the Internal Revenue Code of 1986 for which a notice of lien has been filed in public records pursuant to section 6323 of such Code; and(B)does not include—(i)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;(ii)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;(iii)a debt with respect to which a levy has been issued under section 6331 of such Code (or, in the case of an applicant for employment, a debt with respect to which the applicant agrees to be subject to a levy issued under such section); and(iv)a debt with respect to which relief under section 6343(a)(1)(D) of such Code is granted.4532.Ineligibility
				for bonuses(a)In
 generalSubject to subsection (c), any individual who has a seriously delinquent tax debt shall be ineligible to receive a bonus from an agency.(b)Disclosure
 requirementThe head of each agency shall take appropriate measures to ensure that each individual applying for employment with such agency shall be required to submit (as part of the application for employment) certification that such individual does not have any seriously delinquent tax debt.(c)RegulationsThe Office of Personnel Management, in consultation with the Internal Revenue Service, shall promulgate regulations to carry out this section with respect to the executive branch, which shall provide for the following:(1)All due process rights, afforded by chapter 75 and any other provision of law, shall apply with respect to a determination under this section that an individual is ineligible to receive a bonus.(2)Before any such determination is given effect with respect to an individual, the individual shall be afforded 180 days to demonstrate that such individual’s debt is one described in clause (i), (ii), (iii), or (iv) of section 4531(a)(4)(B).(3)An employee who has a seriously delinquent tax debt may receive a bonus, in a situation involving financial hardship, if the continued service of such employee is in the best interests of the United States, as determined on a case-by-case basis.(d)Reports to
 CongressThe Director of the Office of Personnel Management shall report annually to Congress on the number of exemptions made pursuant to subsection (c)(3).4533.Review of
				public records(a)In
 generalEach agency shall provide for such reviews of public records as the head of such agency considers appropriate to determine if a notice of lien (as described in section 4531(4)) has been filed with respect to an employee of or an applicant for employment with such agency.(b)Additional
 requestsIf a notice of lien is discovered under subsection (a) with respect to an employee or applicant for employment, the agency may—(1)request that the employee or applicant execute and submit a form authorizing the Secretary of the Treasury to disclose to the head of the agency information limited to describing whether the employee or applicant has a seriously delinquent tax debt; and(2)contact the Secretary of the Treasury to request tax information limited to describing whether the employee or applicant has a seriously delinquent tax debt.(c)Authorization
 formThe Secretary of the Treasury shall make available to all agencies a standard form for the authorization described in subsection (b)(1).(d)Negative
 considerationThe head of an agency, in considering an individual’s application for employment or in making an employee appraisal or evaluation, shall give negative consideration to a refusal or failure to comply with a request under subsection (b)(1).4534.ConfidentialityNeither the head nor any other employee of an agency may—(1)use any information furnished under the provisions of this subchapter for any purpose other than the administration of this subchapter;(2)make any publication whereby the information furnished by or with respect to any particular individual under this subchapter can be identified; or(3)permit anyone who is not an employee of such agency to examine or otherwise have access to any such information..(b)Technical and conforming
 amendmentThe table of sections for chapter 45 of title 5, United States Code, is amended by adding at the end the following:SUBCHAPTER IV—Limitations on bonuses4531. Definitions.4532. Ineligibility for bonuses.4533. Review of public records.4534. Confidentiality..3.Effective
 dateThis Act and the amendments made by this Act shall take effect 9 months after the date of enactment of this Act.